              Case 3:18-cv-00097-GEC Document 50 Filed 01/24/20 Page 1 of 3 Pageid#: 897
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              WESTERN                                                  DISTRICT OF                         VIRGINIA AT CHARLOTTESVILLE



                     MICHAEL DONALDSON
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                    TRAE FUELS, LLC, et al.                                                                            Case Number: 3-18-cv-00097

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hon. Glen Conrad, Senior USDJ                                      Jarrett/Wallace                                           Liebeler/Williamson
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 01/22/2020 - 01/24/2020                                            JoRita Meyer                                              Susan Moody
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  1/22/2020           Yes           Yes         5/30/14 Email from Donaldson to Whyrck re Decond Opinions            (73)         Donaldson

   2                  1/22/2020           Yes           Yes         8/20/14 Note to Donaldson, Frink and Aleman by Frink (38)                         Donaldson

   3                  1/22/2020           Yes           Yes         4/24/14 Email from Whyrick to Donaldson Re Trae Financials to UMB (106)           Donaldson

   4                  1/22/2020           Yes           Yes         5/29/14 Email from Whyrick to Donaldson in re UMB Line of Credit (42)             Donaldson

   5                  1/22/2020           Yes           Yes         5/29/14 Email from Donaldson to Riccardo @ecopellet.it (52)                       Donaldson

   6                  1/22/2020           Yes           Yes         6/3/14 Email from Donaldson to Russell re Line of Credit Advance (44)             Donaldson

   7                  1/22/2020           Yes           Yes         6/16/14 Email from Donaldson to Brix re: Line of Credit (46)                      Donaldson

   8                  1/22/2020           Yes           Yes         6/17/14 Email from Whyrick to Donaldson re:Trae Fuels Cash Position (47) Donaldson

   9                  1/22/2020           Yes           Yes         7/3/14 Email from Whyrick to Millsre Capital Call (48)                            Donaldson

  10                  1/22/2020           Yes           Yes         5/19/14 Email from Vannest to Donaldson re Costing Inventory Parts (54)           Donaldson

  11                  1/22/2020           Yes           Yes         2/13/14 Email from Donaldson to Frink re Cash Report as of 2/12/14 (62)           Donaldson

  12                  1/22/2020           Yes           Yes         1/24/14 Email from LaRocco to Donaldson re Trae Fuels Targeted Fiscal (89) Donaldson

  13                  1/22/2020           Yes           Yes         4/16/14 Email from Donaldson to Whyrckre Break Even Analysis (103)                Donaldson

  14                  1/22/2020           Yes           Yes         8/4/14 Email from Donaldson to Aleman re Missed Deadline for Insurance (72) Donaldson

  15                  1/22/2020           Yes           Yes         5/20/14 Email from Donaldson to Mills, Holiday, Frink re Jared Gammon (34) Donaldson

  16                  1/22/2020           Yes           Yes         5/20/14 Email from Donaldson to Whyrick re Execuive Team Joint Mgmt (35) Donaldson

  17                  1/22/2020           Yes           Yes         5/9/14 Email from Donaldson to Frink re Cash Flow from ESI (110)                  Donaldson

  18                  1/22/2020           Yes           Yes         8/17/14 Email from Donaldson to Frink re Good Morning John (136)                  Donaldson

  19                  1/22/2020           Yes           Yes         6/4/14 Employee Counseling Notice re: Michael Donaldson (58)                      Donaldson

  20                  1/22/2020           Yes           Yes         2/20/14 Email from Milles to Donaldson & Frink re Neatconnect (39)                Donaldson

  21                  1/22/2020           Yes           Yes         12/19/13 Email from LaRocco to Donaldson re Internation Forest Prod (4)           Donaldson

  22                  1/22/2020           Yes           Yes         2/6/14 Email from LaRocco to Donaldson re Eco-Pellet Italy (6)                    Donaldson
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    3    Pages
          Case 3:18-cv-00097-GEC Document 50 Filed 01/24/20 Page 2 of 3 Pageid#: 898

✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                    CASE NO.
        MICHAEL DONALDSON                 vs.            TRAE FUELS, LLC, et al.                    3-18-cv-00097
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 23            1/22/2020    Yes     Yes         2/9/14 Email from Whyrick to Donaldson re Loss Control Visit by Phair (7)             Donaldson


                                                ********************************END OF EVIDENCE DAY ONE****************************

         1     1/23/2020    Yes     Yes         1/31/14 Email from Aleman to Frink, Donaldson, Holliday & Whyrick re paperwork        Donaldson

         2     1/23/2020    Yes     Yes         2/24/14 Email from Donaldson to Aleman re Paycor - Benefit Elections J. Magner        Donaldson

         3     1/23/2020    Yes     Yes         8/4/14 Email from Aleman to Whyrick re Missed Deadline for Insurance Coverage         Donaldson

         4     1/23/2020    Yes     Yes         7/17/14 Email from Donaldson to Frink, Whyrick, LaRocco re Actual Case Flow July      Donaldson

         5     1/23/2020    Yes     Yes         7/21/14 Email from Donadson to Frink Re Accounts Payabl actually paid                 Donaldson

         6     1/23/2020    Yes     Yes         8/2/14 Email from Donaldson to Frink re Inventory                                     Donaldson

 24            1/23/2020    Yes     Yes         3/31/14 Email from Aleman to Donaldson & Holliday re: Ins Coverage     (98)           Donaldson

 25            1/23/2020    Yes     Yes         Email from Donaldson to Frink Walker re New Hire Paperwork (78)                       Donaldson

 26            1/23/2020    Yes     Yes         3/20/14 Email from Aleman to Donaldson re Benefits K. S. (15)                         Donaldson

 27            1/23/2020    Yes     Yes         1/21/14 Email from Donaldson to Nelson et al re Daily Production Logs (82)            Donaldson

 28            1/23/2020    Yes     Yes         5/5/14 Email from Donaldson to Frink (53)                                             Donaldson

 29            1/23/2020    Yes     Yes         5/27/14 Email from Whyrick to Holliday (22)                                            Holliday

 30            1/23/2020    Yes     Yes         Defts' Discovery Response 5/17/19 (49)                                                 Whyrick

 31            1/23/2020    Yes     Yes         7/13/14 Email from Whyrick to Russell (45)                                             Whyrick

 32            1/23/2020    Yes     Yes         5/20/14 Email re Line of Credit (41)                                          Whyrick

 33            1/23/2020    Yes     Yes         6/9/14 Email from Whyricl to Aleman (118)                                      Whyrick

 34            1/23/2020    Yes     Yes         7/3/14   Observations re Michael Donaldson by Whyrick (25)                     Whyrick

 35            1/23/2020    Yes     Yes         5/27/14 Email from Vannest to Whyrick (113)                                    Whyrick

 36            1/23/2020    Yes     Yes         11/8/13 Email from Whyrick to Noth (8)                                         Whyrick

 37            1/23/2020    Yes     Yes         7/23/14 Email from Donaldson to Whyrick re : Meeting change                    Whyrick


         7     1/23/2020    Yes     Yes         8/17/14 Email from LaRocco to Mills et al                                        Whyrick

 38            1/23/2020    Yes     Yes         7/22/14 Email from Vannest to Aleman re Inventory (28)                         Aleman

 39            1/23/2020    Yes     Yes         2/10/14 Email from Aleman to Donaldson (85)                                    Aleman

 40            1/23/2020    Yes     Yes         6/17/14 Email from Frink to Aleman                                             Aleman

 41            1/23/2020    Yes     Yes         6/9/14 Email from Aleman to LaRocco      (37)                                  Aleman


                                                                                                Page      2      of     3     Pages
          Case 3:18-cv-00097-GEC Document 50 Filed 01/24/20 Page 3 of 3 Pageid#: 899

✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
        MICHAEL DONALDSON                 vs.           TRAE FUELS, LLC, et al.                    3-18-cv-00097
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 42            1/23/2020    Yes     Yes         1/9/14 Email from Aleman to Donaldson     (11)                                      Aleman


         8     1/23/2020    Yes     Yes         6/21/14 Email from LaRocco to Whyrick & Aleman (18)                                Aleman

         9     1/23/2020    Yes     Yes         7/17/14 Email handwriten followup notes by Aleman following meeting (22)           Aleman

        10     1/23/2020    Yes     Yes         7/17/14 Email to Aleman by Whyrick (23) re June 2014 Financials                    Aleman

 43            1/23/2020    Yes     Yes         4/30/14 Email from Frink to LaRocco re Trae Fuels Cash Report 4/29/14 (2)          LaRocco

 44            1/23/2020    Yes     Yes         2/27/14 Email LaRocco/Donaldson re Pellet & Chip Mill (90)                       LaRocco

 45                         Yes     Yes         6/26/14 Email LaRocco to Aleman w att'd Evaluation of Donaldson (27)              LaRocco

        11     1/23/2020    Yes     Yes         6/26/14 Email Attachment by LaRoco in email to Aleman from LaRocco                LaRocco

 46            1/23/2020    Yes     Yes         6/20/14 Email Whyrick to Donaldson & Frink re Corrected Monthly Report (122)      LaRocco

 47            1/23/2020    Yes     Yes         1/2/14 Email Mills to Donaldson re Jan 2014 Supplier Invoice Entry (10)           Stipulation

 48            1/23/2020    Yes     Yes         2/8/14 Email Mills to Donaldson and Wise re UMB International Wires (13)          Stipulation

 49            1/23/2020    Yes     Yes         3/18/14 Email Mills to Donaldson re Herman Jae Thomas Paycheck (94)               Stipulation

                                                **************************END OF EVIDENCE DAY TWO************************************************

        12     1/24/2020    Yes     Yes         1/3/14 Email from Mills o Wise re PO Voucher Match (2)                             Mills

        13     1/24/2020    Yes     Yes         3/17/14 Email from Mills to Donaldson re Direct & Indirect Labor Costs (4)         Mills

        14     1/24/2020    Yes     Yes         4/14/14 Email from Mills to Whyrick re March 2014 Balance Sheet (7)                Mills

        15     1/24/2020    Yes     Yes         July, 2014 Mike Donaldson Report by Mills (26)                                     Mills

        16     1/24/2020    Yes     Yes         6/5/14 Email from LaRocco to Knoph Whyrick and Nelson re Trae Fuels Update         Mills

 50            1/24/2020    Yes     Yes         6/9/14 Email from LaRocco to Aleman (26)                                           Whyrick

                                                **************************END OF EVIDENCE DAY THREE********************************************




                                                                                                 Page     3      of       3    Pages
